El Juez Pbesidente Señob Del Tobo,
emitió la opinión del tribunal.
Este es un caso de mandamus.' En la petición se alega:
“1. — Que el peticionario es mayor de edad, casado y vecino de San Juan, Puerto Rico, y la demandada es una junta administra-tiva gubernamental creada por la Ley No., 104, aprobada por la Asamblea Legislativa de Puerto Rico en el año 1925 para los fines, y con las facultades que en dielia ley se enumeran, y está integrada por los señores Manuel V. Domenech, Charles H. Terry, Juan M. Herrero, Dr. A. Femós Isern y José G. López.
“2. — Que el peticionario estuvo empleado en el Gobierno Insular,, por espacio de más de veinte años, hasta el 13 de febrero de 1931, y con fecha 26 de enero de 1931, la Junta demandada bajo las dispo-siciones de la sección 8 de la Ley No. 104 de septiembre 2, de 1925,. le concedió su retiro al demandante.
“3. — Que el peticionario estuvo suspenso de empleo y sueldo desde-julio 6 de 1922 hasta febrero 1 de 1924, pendiente de la sustancia-ción de una'acusación formulada contra él por el Gran Jurado de-la Corte de Distrito de los Estados Unidos para Puerto Rico, ha-biendo sido repuesto en su empleo en el Departamento de Hacienda en febrero 1 de 1924, por haber sido absuelto de dicha acusación pon-ía referida Corte.
“4. — Que la Legislatura de Puerto Rico, por Resolución Conjunta. No. 7 que pasó a ser ley en 14 de abril de 1931, ordenó el pago-ai peticionario, Sr. Sanquírieo, de los sueldos correspondientes a! ex-presado período de suspensión, por haber encontrado que no hubo-causa justificada para la misma.
“5. — Que la Junta demandada, al computar el tiempo de los ser-vicios prestados por el peticionario, al efecto de determinar la pen-sión que debía asignarle de acuerdo con la ley, excluyó el tiempo durante el cual estuvo el peticionario suspenso dé empleo y sueldo.
“6. — Que en comunicación dirigida al peticionario por la Junta-demandada en 2 de marzo de 1931, se le notificó al peticionario que,, de acuerdo con la computación hecha por la Junta demandada, la; pensión asignádale al peticionario montaba a mil veinticinco dóla— RES CON SESENTA Y CUATRO CENTAVOS ANUALES.
*203“7. — Que con fecha 17 ele abril ele 1931, el peticionario comunicó por escrito a la Junta demandada su protesta en contra de la com-putación hecha para determinar el montante de la pensión a quo tiene derecho el peticionario, y reclamó en dicha comunicación una pensión anual de mil noventa y un dólaRes con nueve centavos, para la computación de la cual incluyó el peticionario el período de tiempo comprendido entre julio 6 de 1922 y febrero 1 de 1924, du-rante el cual, como queda dicho, estuvo injustificadamente suspen-dido de empleo y sueldo.
“8. — Que la Junta demandada, por carta de octubre 19 de 1931, se negó a reconocer el derecho del peticionario a que se le compute, a los efectos de determinar el montante de su pensión anual, el total de tiempo de los servicios prestados sin excluir el período de tiempo durante el cual estuvo suspenso de empleo y sueldo el peticionario, sin causa legal alguna para ello.”
Presentada la solicitud se ordenó a la demandada que compareciera a mostrar razones a virtud de las cuales no de-biera expedirse el auto. Compareció en efecto la demandada f expuso los motivos que tenía para oponerse al libramiento. Esos motivos fueron considerados por uno de los Jueces de Distrito de San Juan, el Sr. Llauger, y no estimados sufi-cientes, ordenándose en su consecuencia la expedición de un auto de mandamus condicional.
Parece conveniente transcribir las razones que tuvo el Juez Sr. Llauger para fundar su resolución. Son las que siguen:
“Los fundamentos que tiene la demandada para que se desestime la petición de plano, son los siguientes: 1. — Porque el tiempo que el peticionario estuvo fuera del servicio no es computable a los efec-tos de calcular el montante de la pensión del empleado; 2. — Porque de la propia solicitud aparece que la junta demandada actuó en el ejercicio ele las facultades discrecionales, no habiendo abusado de su discreción; y 3. — Porque el peticionario carece ele un claro derecho a que se expida el auto de mandamus que se solicita.
“La sección 8 de la Ley No. 104 de 1925, dispone que cualquier funcionario o empleado a quien sea aplicable la ley y que haya pres-tado servicios por lo menos de 20 años, tendrá derecho a una pen-sión vitalicia anual igual al 2% del promedio de sir sueldo o compen-saciones básicas anuales durante los 7 últimos años de servicio com-*204putables, multiplicados por el número de-años de servicio. La com-putación de estos servicios se hace de acuerdo con la sección 2 de la ley, la" que dispone que al computar el tiempo de servicio, será ex-cluido el tiempo en que el funcionario o empleado hubiera estado fuera del servicio y el de cualesquiera licencias que excedieran de 90 días dentro de un año natural, así como todo servicio temporero con posterioridad a enero 1 de 1924.
“Como para los efectos de esta moción presentada por la deman-dada, debemos admitir los hechos de la demanda como ciertos, el más elemental principio de lógica nos dice que si el empleado estuvo sus-penso de empleo y sueldo y más tarde fué repuesto en su cargo, el tiempo durante e] cual duró la suspensión, si bien estuvo fuera del servicio, lo estuvo por una causa ajena a su voluntad y en cualquier tiempo estuvo obligado a reincorporarse y prestar de nuevo el ser-vicio que venía prestando tan pronto cesare la causa de su suspen-sión. El hecho de que la Legislatura haya también aprobado la re-solución conjunta a que hacemos referencia antes y que en la misma se exprese que no hubo causa justificada para la suspensión, y auto-rice el pago de sus sueldos, debe significar que tal suspensión no puede considerarse como un período de tiempo fuera del servicio en la acepción que tal frase debe interpretarse al aplicar la sección 2 de la Ley No. 104 de 1925.
“Resuelto así el primer fundamento de oposición de la deman-dada, parece que el segundo de los mismos cae por su base, toda ves: que si el empleado estuvo fuera del servicio no por su cansa o vo-luntad, sino por motivos ajenos a su deseo, no puede discrecional-■mente la demandada aplicar la ley en la forma en que el demandante alega en su petición le ha sido aplicada, porque dicha demandada no tiene discreción pura ello, y de tenerla, no ha. podido ejercitarla en esa forma.”
La vista que se fijara se dió por celebrada por estipula-ción de ambas partes, aceptándose por la demandada la ver-dad de los hechos alegados en la petición, y así sometido el caso a otro de los Jueces de la Corte de Distrito de San Juan, el Sr. de Jesús, fué resuelto definitivamente en contra del peticionario, que apeló entonces para ante este tribunal.
R¡1 razonamiento del Juez Sr. de Jesús, fué el siguiente:
“El problema legal que se nos presenta ahora es determinar si el tiempo durante el cual estuvo el demandado suspenso de empleo, y *205sueldo debe ser computado por la Junta demandada a los efectos de determinar el montante de la pensión que lia, de recibir el peticionario.
“La cuestión planteada por el peticionario está resuelta y de-pende de la interpretación que demos a la Sección 2 de la Ley No. 104 de 1925 que prescribe en parte lo siguiente:
“ ‘Al computar el tiempo de servicios para los efectos de esta ley, serán excluidos el lienjpo en que el funcionario o empleado hubiere eslado fuera del servicio; y el de cualesquiera licencias que excedie-ran en total de noventa días dentro de un año natural, así como todo el tiempo de servicio bajo nombramiento temporero con posteriori-dad a enero 1, 1924.’
“A nuestro juicio la intención del legislador está claramente ex-presada en dicho párrafo en el sentido de que los servicios que han de tomarse en consideración para computar el tiempo deben ser ser-vicios realmente prestados (actually rendered.) El hecho de que la ley excluya el tiempo de las licencias que excedieran de noventa días dentro de un año natural demuestra que la intención de la Legis-latura es tomar en consideración solamente el tiempo invertido en la prestación de servicios, y no el tiempo durante el cual haya ocupado el funcionario el cargo público. ¿Por qué excluir de la computación las licencias que exceden de noventa días e incluir una suspensión de empleo y sueldo por espacio de dos años? El peticionario nos cita abundante jurisprudencia para demostrar que un funcionario pú-blico que está suspendido de empleo y sueldo no deja de ser tal fun-cionario por el hecho de la suspensión, pero ése a nuestro juicio no es el punto en controversia. Aceptamos que el funcionario público suspendido de empleo y sueldo continúa siendo tal funcionario hasta que cese definitivamente en su cargo ya sea por renuncia, destitu-ción o por haber expirado el término por el cual fué nombrado, pero no podemos aceptar que un funcionario que está suspendido de em-pleo y sueldo está prestando servicios a El Pueblo de Puerto Rico como tal empleado. Su situación en cuanto a la prestación de ser-vicios se refiere, es la misma que la de un empleado o funcionario en uso de licencia y no hay motivo para hacer distinción alguna entre una licencia que exceda de noventa días y una suspensión de empleo y sueldo por dos años como en este caso, pues donde la ley no dis-tingue los tribunales no deben distinguir.”
Después de un cuidadoso estudio de los hechos y la ley, de las opiniones emitidas por los jueces de distrito y de los alegatos de los abogados de ambas partes, opinamos que tiene razón el peticionario.
*206A nuestro juicio todo depende de la interpretación que se dé a las palabras “fuera del servicio” usadas en la sección 2 de la Ley No. 104 de 1925 (pág. 949), que es la aplicable. Oreemos que un empleado “suspendido” sólo puede conside-rarse que estuvo “fuera del servicio” durante el tiempo de la suspensión, si al resolverse su caso definitivamente se le destituye o separa de su empleo. Pero si se resuelve que vuelva a él por estimarse injustificadas las causas que moti-varon la suspensión, debe concluirse que permaneció siempre dentro del servicio.
La comparación que se hace con el caso de las licencias nos lleva a una conclusión contraria a la sostenida por el juez sentenciador. Los efectos de las licencias en relación con la pensión es algo que la ley regula expresamente y dentro de la regulación misma podemos ver cómo un empleado que está de hecho sin prestar servicios durante una licencia de noventa días, no se le considera fuera del servicio sino dentro de él a los fines de la computación. Cuando la licencia excede de noventa días, no tiene el funcionario derecho a la computa-ción, y es que generalmente después de esos noventa días no se percibe sueldo alguno por el funcionario y si se percibe ya ha sido el funcionario expresamente avisado de que no se tomara en consideración a los efectos del retiro. Además, la licencia se solicita por el funcionario para su propio benefi-cio, mientras que la suspensión se impone al funcionario en contra de su voluntad, y si ulteriormente se decide que fué injusta y se ordena el pago de los sueldos que durante ella debió percibir, de cuyos sueldos se descuenta la cantidad co-rrespondiente al fondo de retiro, entonces no existe a nuestro juicio fundamento alguno para excluir de la computación el tiempo que el funcionario estuvo suspendido a base de lo dispuesto en la repetida sección 2 de la Ley No. 104 de 1925.
• En tal virtud, debe revocarse la .sentencia recurrida y en su lugar dictarse otra ordenando la expedición del auto so-licitado.